DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed May 4, 2022. 

2.	Claims 1-17 are allowed. 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Klug et al is cited for teaching A Scalable, Collaborative, Interactive Light-field Display System. Kusumoto et al is cited for teaching display apparatus, computer-readable recording medium in which display data deletion program is recorded, and display data deletion method. 

Reason for Allowance
4.	The prior art of record does not expressly teach or render obvious the claim features of 
“A display device, comprising: 
a display panel; 
a first storage device, disposed in the display panel, and configured to store a first firmware; 
a second storage device, configured to store a second firmware; and 
a control device, coupled to the first storage device and the second storage device, wherein the control device reads the first firmware and performs an updating operation on the second firmware through the first firmware in response to the display device not being coupled to a host device," 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“A firmware updating method of a display device, comprising: 
disposing a first storage device in a display panel; 
storing a first firmware in the first storage device; 
storing a second firmware in a second storage device; and 
using a control device to read the first firmware and perform an updating operation on the second firmware through the first firmware in response to the display device not being coupled to a host device,”
as recited in independent claim 10.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192/2194